Name: Commission Regulation (EEC) No 418/89 of 17 February 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2. 89 Official Journal of the European Communities No L 49/5 COMMISSION REGULATION (EEC) No 418/89 of 17 February 1989 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 945 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 376, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . No L 49/6 Official Journal of the European Communities 21 . 2. 89 ANNEX I 1 . Operation Nos (') : 1318 to 1321 /88 2. Programme : 1988 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^: see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Haiti, Dominican Republic 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.9) 8 . Total quantity : 1 650 tonnes (2 845 tonnes of cereals) 9. Number of lots : three  A : 650 tonnes (in two parts : I : 500 tonnes ; II : 150 tonnes) B : 500 tonnes  , C : 500 tonnes 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8. 1987, p. 3 (under II.B3) (in 40-foot containers 'FCL/LCL shipper's countload and stowage") Q marking on the bags in letters at least 3 cm high :  A :  I (500 tonnes): ¢ACTION N ° 1318/88 / FLOCONS D'AVOINE / HAITI / CARITAS NEERLANDICA / 80239 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  II (150 tonnes): 'ACCIÃ N N « 1319/88 / COPOS DE AVENA / REPÃ BLICA DOMINICANA / CARITAS NEERLANDICA / 80332 / SANTO DOMINGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA'  B (500 tonnes) : ¢ACTION N ° 1320/88 / FLOCONS D'AVOINE / HAITI / CARITAS NEERLANDICA / 80237 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  C (500 tonnes): 'ACTION N » 1321 /88 / FLOCONS D'AVOINE / HAÃ TI / CARITAS NEERLANDICA / 80238 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment :  A : 20. 3 to 15. 4. 1989 ;  B : 1 to 31 . 5. 1989 ;  C : 1 to 31 . 7. 1989 18. Deadline for the supply :  19. Procedure for determing the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 7. 3. 1989 21 . 2 . 89 Official Journal of the European Communities No L 49/7 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 . 3. 1989 at 12 noon (b) period for making the goods available at the port of shipment :  A : 1 to 30. 4. 1989 ;  B : 1 to 31 . 5. 1989 ;  C : 1 to 31 . 7. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 15. 2. 1989 fixed by Commission Regulation (EEC) No 217/89 (OJ No L 25, 28. 1 . 1989, p. 74) No L 49/8 Official Journal of the European Communities 21 . 2. 89 ANNEX II 1 . Operation No ('): 20/88 2. Programme : 1988 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Dominican Republic 6. Product to be mobilized : maize 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.4) 8 . Total quantity : 100 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1.(c)) (in 20-foot containers 'FCL/LCL Shippers count-load and stowage*) f) marking on the bags, in letters at least 5 cm high : 'ACCIÃ N N ° 20/88 / MAÃ Z / REPÃ BLICA DOMINICANA / OXFAM B / 80827 / SANTO DOMINGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20. 3. to 15. 4. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 7. 3 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 . 3 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 30 . 4. 1989 (c) deadline for the supply : -  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 15. 2. 1989, fixed by Commission Regulation (EEC) No 217/89, (OJ No L 25, 28. 1 . 1989, p. 74) No L 49/921 . 2. 89 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate or origin. The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. O Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8.1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. ' f) Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that die following costs at the port of shipment shall be borne by the successful tenderer : Should containers be used on an FCL/FCL or FCL/LCL basis, all costs to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 pi the abovementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel designated by the recipient, the refund of the costs within the meaning of the said provisions does not include the THC. Should containers be used on an LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense.